Citation Nr: 9930698	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
an acquired psychiatric disorder is well grounded.

2.  Whether the claim of entitlement to service connection 
for post traumatic stress disorder (PTSD) is well grounded, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
above-noted claims.

The case was previously before the Board in September 1996, 
when it was remanded for examination of the veteran and 
readjudication.  The issue of entitlement to service 
connection for PTSD is again the subject of a remand.

The veteran submitted additional evidence to the RO in July 
1999, consisting of a stressor letter and inservice letters 
to his parents, subsequent to the issuance of the May 1999 
statement of the case addressing service connection for an 
acquired psychiatric disorder.  Because this evidence does 
not reflect any diagnosis of a chronic psychiatric disorder 
during service and is cumulative to the extent that the 
service medical records reflect inservice complaints of 
nervousness, a remand for the issuance of a supplemental 
statement of the case is not warranted.  38 C.F.R. §§ 19.31, 
19.37 (1999). 


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder (other than PTSD) is the result of a disease or 
injury incurred in service.

2.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has presented a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired psychiatric disorder (other than PTSD)

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The Board has reviewed all the evidence of record, including 
the veteran's lay statements and testimony; service medical 
records; VA reports of examination dated in April 1993 and 
August 1998; private treatment records from Guillermo M. 
Cadena, M.D., dated in 1989 and 1995; private treatment 
records from Thair R. Dieffenbach, Ph.D., dated in October 
1995; and private treatment records from the Harbour 
Behavioral Health Center Institute, dated from 1998 to 1999. 

Here, the medical evidence of record indicates that the 
veteran currently suffers from a psychiatric disorder, 
diagnosed as dysthymia and major depression, generalized 
anxiety.  This disability was first diagnosed many years 
after service in 1989.  See private treatment records from 
Guillermo M. Cadena, M.D., dated in 1989 and 1995.  
Therefore, the Board finds that there is sufficient medical 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.

The veteran maintains that his psychiatric disorder began 
during his active service.  His service medical records 
disclose that he complained of nervousness and an upset 
stomach in July 1971.  The examiner's impression was 
hyperacidity.  The veteran again sought treatment for 
nervousness one week later.  He admitted to increased alcohol 
intake.  He was prescribed Valium and advised to discontinue 
drinking.  On separation examination in January 1972, 
psychiatric examination was normal, and the veteran stated he 
was in good health.  In view of the foregoing, the Board 
finds that there is sufficient lay and medical evidence of 
incurrence of a disease/injury during service, and the second 
element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has offered 
some inconsistent statements.  For example, he stated both 
that he was nervous when he left service but that his 
nervousness did not then recur for 15 years, and that his 
symptoms began in service and continued thereafter.  See VA 
reports of examination dated in April 1993 and August 1998.  
The veteran's mother also reportedly noticed a change in his 
behavior after service.  Presuming the history of continuity 
of symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current psychiatric disorder, diagnosed 
as dysthymia and major depression, generalized anxiety, to 
any inservice finding or event (including the inservice 
complaints of nervousness) or to the post-service 
symptomatology.  The veteran is not competent to ascribe his 
post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented a chronic psychiatric disorder rather than an 
acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the dysthymia and major 
depression, generalized anxiety, diagnosed as early as 1989, 
had its onset in service or is the result of, or related to, 
any disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  While the RO did not obtain the 
veteran's treatment records from James R. Cummings, M.D. 
dated from 1998 to 1999, additional development to obtain 
these records is unnecessary in view of the medical evidence 
currently of record.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  There is no basis for 
speculating that such records would produce nexus evidence 
necessary to well ground the veteran's claim for service 
connection for an acquired psychiatric disorder.  Brewer v. 
West, 11 Vet. App. 228 (1998); see Grivois v. Brown, 6 Vet. 
App. 136, 139-40 (1994) (noting that "implausible claims 
should not consume the limited resources of the VA and force 
into even greater backlog and delay those claims 
which . . . require adjudication.").  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).

PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

Here, the medical evidence shows diagnoses of PTSD.  The 
veteran has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD, i.e., seeing 
dead bodies, experiencing mortar and rocket attacks, etc.  
Medical professionals have diagnosed PTSD based on the 
veteran's purported service experiences.  See October 1995 
examination report by Thair R. Dieffenbach, Ph.D.; VA report 
of examination, dated in August 1998.  Therefore, it is 
sufficient for the establishment of a well-grounded claim. 

Having determined that the claim for service connection for 
PTSD is well grounded, it appears that additional assistance 
is required in order to fulfill the duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection will be 
the subject of the remand that follows.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.

The claim for service connection for PTSD is well grounded, 
and, to that extent, the appeal is granted.



REMAND

PTSD

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
First, the RO received additional relevant evidence, 
including a stressor letter and inservice letters from the 
veteran to his parents, subsequent to the issuance of the 
most recent May 1999 supplemental statement of the case 
addressing the claim for service connection for PTSD.  
Therefore, in accordance with 38 C.F.R. §§ 19.31 and 19.37, 
the case is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

Second, the veteran has provided information concerning 
claimed stressors that might be capable of substantiation or 
verification.  For example, during his personal hearing at 
the RO in April 1994, he gave the last name(s) of a friend of 
his whose legs were blown off when he stepped on a land mine.  
This warrants sending a request for further information to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to see if any information could be provided to 
confirm or verify the occurrence of the claimed stressor(s).

Finally, an additional VA psychiatric examination should also 
be conducted on remand. The veteran should be examined by a 
psychiatrist who has not previously examined him, to 
determine the correct diagnosis of any psychiatric disorder.   
The examiner should discuss the claimed stressors and 
describe any relationship between a diagnosis of PTSD and 
those stressors.

Accordingly, the case is REMANDED for the following 
development:

1.  Contact the veteran and request that 
he provide the names and addresses of all 
health care providers who have treated him 
for PTSD, including, but not limited to, 
James R. Cummings, M.D.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Request that the veteran provide 
copies of the actual letters and 
envelopes (as opposed to copies) of the 
letters he wrote to his parents during 
active service.  

3.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  
He should provide specific names, dates 
and locations, if possible.  He may 
submit statements from fellow service 
members or others who witnessed or knew 
of the alleged events at the time of 
their occurrence.  

4.  The RO should send what information 
it has about the veteran's active service 
to the USASCRUR to see if any information 
can be provided to confirm or verify the 
occurrence of the veteran's claimed 
stressors, including being subject to 
rocket and mortar fire, having two 
friends killed (one who was a helicopter 
gunner and the other who had his legs 
blown off), and seeing the bodies of five 
dead men who were members of a 
transportation company.  During his 
personal hearing at the RO in April 1994, 
the veteran gave the last name(s) of a 
friend of his whose legs were blown off 
when he stepped on a land mine.   In so 
doing, the RO should review the claims 
folder to compile a detailed summary of 
the veteran's claimed stressors. 

A copy of the letter or document which 
the RO sends to the USASCRUR to request 
this information should be placed in the 
claims file as evidence that the RO has 
complied with VA's duty to assist.

5.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  See 
VAOPGCPREC 12-99 (October 18, 1999).

6.  Schedule the veteran for a VA 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder.  Prior to conducting the 
examination, the examiner should be 
provided a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history.  The 
diagnosis should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation is to be accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM-IV.  If so, the 
examiner should specify the factors relied 
upon to support the diagnosis and the 
specific stressor(s) which prompted the 
diagnosis.  In addition, the examiner must 
express an opinion as to whether the in-
service stressor(s) alleged by the veteran 
are sufficient to produce PTSD and whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.   Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet. App. 268 (1999).

8.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination.  
If the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and with a 
reasonable period of time within which to 
respond thereto.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals







